Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 8, 15) “while the video game is being played by the player: receiving, from the second computing device based on input provided through the GUI, data indicative of a request to modify a video game asset associated with a second account of the viewer so that the video game asset is available to the player through a first account of the player; and processing the received data to cause the video game asset to be available to the player through the first account”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Managing video game assets of viewers and hosts of video game broadcasts is well known in the art. For instance, Dury et al. (2017/0006322) in view of Tokgoz (2018/0001200) teaches receiving a video stream of gameplay of a video game, wherein the video game is being played by a player using a first computing device; broadcasting the received video stream to a second computing device associated with a viewer for display in a graphical user interface (GUI). However, Dury in view of Tokgoz 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715